      Case 3:20-cv-00140 Document 16 Filed on 05/20/20 in TXSD Page 1 of 2
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                       UNITED STATES DISTRICT COURT                           May 20, 2020
                        SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                           GALVESTON DIVISION

THE ESTATE OF CYNTHIA TISDALE,            §
DECEASED, BY AND THROUGH                  §
EXECUTRIX AUTUMN TISDALE, AND             §
ON BEHALF OF ALL PERSONS                  §
ENTITLED TO RECOVER FOR HER               §
DEATH UNDER THE TEXAS                     §
WRONGFUL DEATH ACT, et al,                §
                                          §
       Plaintiffs,                        §
VS.                                       §   CIVIL ACTION NO. 3:20-CV-140
                                          §
ANTONIOS PAGOURTZIS, et al,               §
                                          §
       Defendants.                        §

                                      ORDER

       Defendants Luckygunner, LLC, Red Stag Fulfillment, LLC, Mollenhour

Gross, LLC, Jordan Mollenhur and Dustin Gross (the “Removing Defendants”)

filed Rule 12(b) motions to dismiss without first following this Court’s local Rule 6,

titled, “Special Requirement for Motions under Rule 12(b).”

       The plaintiffs have notified the court that they intend to file a motion to

remand the case to state court by June 1, 2020, and that they intend to amend

their complaint, if their motion is not granted. See Dkt. 14. The plaintiffs seek an

order staying the Removing Defendants’ motions to dismiss, and leave to file

their amended complaint after a decision on their forthcoming motion to remand

is rendered, or, in the alternative, to file an amended complaint within 14 days.

       Briefing on the Removing Defendants’ motions to dismiss is stayed. The

plaintiffs are to file an amended complaint within 14 days of this court’s decision

on the Plaintiffs’ motion to remand. The defendants may then either (i) file an
    Case 3:20-cv-00140 Document 16 Filed on 05/20/20 in TXSD Page 2 of 2



answer to the amended complaint; or (ii) re-file motions to dismiss the amended

complaint.

      SIGNED on Galveston Island this 20th day of May, 2020.



                                             JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE
